Test Stand and Method
for Carrying Out a Test

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 03/16/2022 which has amendments to the claims and Applicant’s arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues Murase fails to disclose a distinct idle control mode since the examiner fails to explain how the mere identification of an idling condition implies a distinct operating mode is utilized.
The examiner is not persuaded. Murase’s system operates in a teaching mode to form tables indicative of relationships between accelerator actuator stroke and engine output torque, and engine friction loss and engine speed on the basis of engine speed, vehicle speed and vehicle change speed before the “test vehicle is automatically driven on a chassis dynamometer”. Murase’s tables include relationships determined during idling (see fig. 8 and col. 10, lines 37-40) and engine braking (see fig. 7 and col. 9, lines 56-61). Further, Murase operates the vehicle, with reference to the tables formed during a teaching mode, in an idling state (col. 12, lines 61-65) and an engine brake state (col. 12, lines 36-42).
Applicant argues Murase appears to only teach a single control mode.
 The examiner disagrees and points to the above response to refute Applicant’s assertion.
Applicant argues Murase may disclose an overrun operating time but does not disclose an idle operating time.
First, the examiner asserts the limitation using and/or is the union of the two limitations: determining idle operating time and determining overrun operating time. As applicant has conceded, Murase discloses an overrun operating time which satisfies the limitation set forth in the claim. Further, the examiner believes Murase determines an idle operating time as communicated above.
Applicant argues Murase fails to teach setting a T/ control as the operating control mode because Murase only teaches forming reference tables that illustrate actuator stroke vs engine output-torque during test bed runs.
The examiner disagrees. As communicated above, Murase forms tables during a teaching mode then uses the tables to drive the vehicle on a chassis dynamometer (col. 12, lines 14-22).
Applicant argues the rejection of the limitations of formerly claim 5 are improper, since the rejection is based on the examiner construing a zero acceleration as a gas pedal position of zero and applicant states “a vehicle may have zero acceleration but be operating a constant speed with a non-zero gas pedal actuation”.
The examiner disagrees. Giadoumis’ table 1.1 and figure 1.16 depict the Japanese J10 test cycle with an idle operation at driving mode 1 and 5. As stated in the non-final rejection, in these particular modes, the vehicle speed is also zero, therefore the examiner believes the original interpretation is correct.
Applicant argues Murase fails to disclose an overrun operating time in a time curve of engine speed and in a time curve of gas pedal position, when the engine speed is greater than an idle speed and the gas pedal position is zero.
The examiner disagrees. Murase at least discloses a warming-up system including increasing the engine idling speed while keeping the accel pedal position at the normal idling position (col. 12, lines 61-65, see figure 3b for the normal accel pedal idling position).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 - 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murase (US 5193062; “Murase”).

Regarding claim 9, Murase discloses, in figures 1, 3, 5 and 9, a Test stand for carrying out a test run to simulate a test drive of a vehicle (col. 1, lines 10-12, “a system… of driving a test vehicle placed on a chassis dynamometer”) along a driving route (col. 1, lines 15-16, “in order to realize the same conditions as at the outdoor driving test”), the test stand comprising: an internal combustion engine (41); a dynamometer connected to the internal combustion engine (not enumerated, see figure 1a, col. 1, lines 10-12, examiner notes Murase test stand includes the vehicle, chassis dynamo rollers, computer and actuator controllers; col. 6, lines 18-20, examiner notes Murase’s hardware is the same as the prior art); and a test stand automation unit (55) configured and arranged to control (col. 4, lines 45-50, “command accel actuator stroke is determined with reference to the formed stroke-torque table when the vehicle speed is accelerated or kept at steady travel”, col. 4, lines 55-58, Murase control’s output torque during vehicle testing referencing the accel stroke/output torque table) both the internal combustion engine (41) and the dynamometer (see previous comment) according to a set operating control mode by specifying setpoint values (see figures 5a-5b) of the test run (see previous comment) for the internal combustion engine (41) and for the dynamometer (see previous comment); an evaluation unit ((55) the examiner construes Murase’s computer to encompass an automation and evaluation functions) configured and arranged to determine at least one idle operating time (see figure 3a-3b, examiner notes Murase determines idling when the accelerator actuator stroke is zero mm) of the internal combustion engine (41) from a time curve of the vehicle speed (see figure 3a-3b) and a time curve of the gas pedal position (see figure 3a-3b) and/or at least one overrun operating time (see figures 3a-3b and 5a-5b, the examiner considers an overrun to be a coast or engine brake operation and a subset of Murase’s idling operation can be considered a coast since figure 3b depicts a slowing vehicle undergoing idling) of the internal combustion engine (41) from a time curve of an engine speed (see figure 3a-3b) and a time curve of a gas pedal position (see figure 3a-3b); and wherein the test stand automation unit (55) is further configured and arranged to carry out the test run using an idle control mode (see figure 5a-5b, col. 6, lines 44-48, Murase defines idling as the operation where the accelerator actuator stroke is zero mm and the engine output torque is zero kg-m, examiner construes Murase idling label in figure 5a-5b as a distinct mode of the automated driving operation, additionally, the examiner considers an overrun to be a coast, engine brake or cold start operation and a subset of Murase’s idling operation can be considered a coast since figure 3b depicts a slowing vehicle undergoing idling), instead of the operating control mode (see figures 3a-3b and 5a-5b, col. 6, lines 49-57), during an idle operating time (see previous comment) and/or carries out the test run using an overrun operating control mode (see previous comment) instead of the operating control mode (see previous comment) during an overrun operating time.

Regarding claim 10, Murase discloses, in figures 5a-5b, the test stand automation unit (55) is further configured and arranged to specify a gas pedal position of zero as the setpoint value for the internal combustion engine; and specify, during the idle control mode, a torque of zero as the setpoint value for the dynamometer (see figure 5a-5b, col. 6, lines 44-48, Murase defines idling as the operation where the accelerator actuator stroke is zero mm and the engine output torque is zero kg-m).

Regarding claim 11, Murase discloses the test stand automation unit (55) is further configured and arranged to set N/α control as the overrun control mode (see figure 3b, the examiner considers an overrun to be a coast or engine brake operation and a subset of Murase’s idling operation can be considered a coast since figure 3b depicts a slowing vehicle undergoing idling, examiner notes figure 3b depicts setting an acceleration actuator stroke to zero mm when the vehicle average speed is positive and declining, thus Murase sets gas pedal position at a start vehicle speed).

Regarding claim 12, Murase discloses, in figures 5a-5b, the test stand automation unit (55) is further configured and arranged to set T/α control as the operating control mode (see figures 5a-5b, examiner construes non-idling intervals to elucidate stroke and torque setpoints of an operating control mode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Murase (US 5193062; “Murase”) as applied to claim 1 above, and further in view of Giadoumis (Driving and Engine Cycles, 2017; "Giadoumis").

Regarding claim 1, Murase discloses, in figures 1, 5 and 9, a method for carrying out a test run on a test stand (col. 1, lines 10-12, “a method of driving a test vehicle placed on a chassis dynamometer”) to simulate a test drive of a vehicle along a driving route (col. 1, lines 15-16, “in order to realize the same conditions as at the outdoor driving test”), the method including the following steps: providing a dynamometer on the test stand (not enumerated, see figure 1a, col. 1, lines 10-12, examiner notes Murase test stand includes the vehicle, chassis dynamo rollers, computer and actuator controllers; col. 6, lines 18-20, examiner notes Murase’s hardware is the same as the prior art); providing an internal combustion engine (41) connected to the dynamometer (see prior comment) in order to carry out the test run (col. 9, lines 6-9, Murase’s vehicle is driven according determined numerical values); controlling (col. 4, lines 45-50, “command accel actuator stroke is determined with reference to the formed stroke-torque table when the vehicle speed is accelerated or kept at steady travel”, col. 4, lines 55-58, Murase control’s output torque during vehicle testing referencing the accel stroke/output torque table) both the internal combustion engine (41) and the dynamometer (see prior comment) by a test stand automation unit (55) according to a set operating control mode by specifying setpoint values (see figures 5a-5b) of the test run (see prior comment) for the internal combustion engine (41) and for the dynamometer (see prior comment), determining at least one idle operating time (see figure 3a-3b, examiner notes Murase determines idling when the accelerator actuator stroke is zero mm) of the internal combustion engine (41) from a time curve of a vehicle speed (see figure 3a-3b) and a time curve of a gas pedal position (see figure 3a-3b) and/or determining at least one overrun operating time (see figures 3a-3b and 5a-5b, the examiner considers an overrun to be a coast or engine brake operation and a subset of Murase’s idling operation can be considered a coast since figure 3b depicts a slowing vehicle undergoing idling) of the internal combustion engine (41) from a time curve of an engine speed (see figure 3a-3b) and the time curve of the gas pedal position(see figure 3a-3b), and setting a specified idle control mode (see figure 5a-5b, col. 6, lines 44-48, Murase defines idling as the operation where the accelerator actuator stroke is zero mm and the engine output torque is zero kg-m, examiner construes Murase idling label in figure 5a-5b as a distinct mode of the automated driving operation, additionally, the examiner considers an overrun to be a coast, engine brake or cold start operation and a subset of Murase’s idling operation can be considered a coast since figure 3b depicts a slowing vehicle undergoing idling) in the test stand automation unit (55) instead of the operating control mode (see figures 3a-3b and 5a-5b, col. 6, lines 49-57) during an idle operating time (see previous comment), and/or setting a specified overrun control mode (see previous comment) instead of the operating control mode (see previous comment) during an overrun operating time (see previous comment), wherein the overrun operating time is identified in the time curve of the engine speed and the time curve of the gas pedal position when the gas pedal position is zero (see fig. 3b) and the engine speed is greater than a specified idle speed (col. 12, lines 61-65, examiner notes Murase’s a warming-up system including increasing the engine idling speed while keeping the accel pedal position at the normal idling position).
Murase fails to explicitly disclose defining an idle operating time as a time range where the gas pedal position is zero and the vehicle speed is zero.
Giadoumis teaches, in figure 1.16, the idle operating time is identified in the time curve of the vehicle speed (see figure 1.16) and in the time curve of the gas pedal position when the vehicle speed and the gas pedal position are zero (see table 1.1, examiner notes Giadoumis illustrates the J10 cycle with driving modes 1 and 5 defining an idle operation duration where acceleration and speed are zero, the examiner construes a zero acceleration as a gas pedal position of zero).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Giadoumis scheme of defining idle operation modes during a drive cycle as modes with zero gas pedal position and zero vehicle speed. Doing so increases clarity operating modes and thus the clarity of analyzings by differentiating idle operations from coasting operations.

Regarding claim 2, Murase and Giadoumis disclose, in Murase’s figures 5a-5b, the steps of specifying, during an idle control mode, a torque of zero as the setpoint value for the dynamometer, and specifying a gas pedal position of zero as the setpoint value for the internal combustion engine (see figure 5a-5b, col. 6, lines 44-48, Murase defines idling as the operation where the accelerator actuator stroke is zero mm and the engine output torque is zero kg-m).

Regarding claim 3, Murase and Giadoumis disclose the step of setting N/α control as the overrun control mode (see figure 3b, the examiner considers an overrun to be a coast or engine brake operation and a subset of Murase’s idling operation can be considered a coast since figure 3b depicts a slowing vehicle undergoing idling, examiner notes figure 3b depicts setting an acceleration actuator stroke to zero mm when the vehicle average speed is positive and declining, thus Murase sets gas pedal position at a start vehicle speed).

Regarding claim 4, Murase and Giadoumis discloses, in figures 5a-5b, the step of setting a T/α control as the operating control mode (see figures 5a-5b, examiner construes non-idling intervals to elucidate stroke and torque setpoints of an operating control mode).

Regarding claim 6, Murase and Giadoumis disclose, in Murase’s figure 6, determining an idle speed of the internal combustion engine as the engine speed during the idle operating time (see Murase’s figure 6, examiner notes Murase’s idling operation defines a constant engine speed).

Regarding claim 7, Murase and Giadoumis disclose a time range is sought as at least one further idle operating time in a time curve of an engine speed, during which time range the engine speed corresponds to the idle speed (see Giadoumis’ table 1.1, examiner notes Giadoumis illustrates the J10 cycle with driving modes 1 and 5 defining an idle operation duration where acceleration and speed are zero, the examiner construes a zero acceleration as a gas pedal position of zero, the examiner asserts ordinarily skilled artisans would understand a thermally stable engine would idle at a narrow engine speed interval).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/            Examiner, Art Unit 2856                                                                                                                                                                                            

/Eric S. McCall/            Primary Examiner, Art Unit 2856